Citation Nr: 0734229	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-18 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
low back injury, currently evaluated as 20 percent disabling. 

2.  Evaluation of diabetes mellitus, currently evaluated as 
10 percent disabling.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1967.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2004 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
granted service connection for diabetes mellitus, rated as 10 
percent disabling; the RO denied the claim for a rating in 
excess of 20 percent for residuals of a low back injury.  


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by some 
painful limitation of motion and muscle spasm; his remaining 
functional range of motion is better than 30 degrees of 
flexion.  

2.  The veteran's service-connected diabetes mellitus 
requires no more than a restricted diet; he does not take 
insulin or oral hypoglycemic medications for control of 
diabetes.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals, low back injury, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5237 (2007).  

2.  The criteria for a rating in excess of 10 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in April 2004 from the RO to the veteran that 
was issued prior to the initial RO decision in September 
2004.  That letter informed the veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
May 2005 SOC, June 2005 SSOC, and September 2005 SSOC were 
issued, each of which provided the veteran with an additional 
60 days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

As noted above, VCAA notification predated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Despite initial inadequate notice provided to the 
veteran on the disability rating or effective date elements 
of his claim, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, as the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish increased ratings for his lumbar spine 
and diabetes mellitus, given that he has been provided all 
the criteria necessary for establishing higher ratings, and 
considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

By a rating action in January 1977, the RO granted service 
connection for residuals, injury to low back, evaluated as 0 
percent disabling.  Subsequently, in July 1980, the RO 
increased the evaluation for the back disorder from 0 percent 
to 10 percent.  By a rating action in July 1992, the RO 
increased the rating from 10 percent to 20 percent, effective 
August 29, 1990.  

The veteran's claim for service connection for diabetes 
mellitus (VA Form 21-4138), was received in February 2004.  
Submitted in support of the claim was a script from Dr. 
Timothy J. Brinkman, dated in February 2004, indicating that 
the veteran had type II diabetes mellitus.  

In a statement in support of claim (VA Form 21-4138), dated 
in February 2004, the veteran also requested an increased 
evaluation for his service-connected low back disorder.  The 
veteran indicated that his back condition has increased in 
severity.  

The veteran was seen for an Agent Orange examination in 
February 2004.  The pertinent diagnosis was chronic low back 
pain with disc disease; he was also diagnosed with high blood 
pressure and hyperlipidemia.  

The veteran was seen for a follow up evaluation for his 
diabetes mellitus in June 2004.  At that time, the assessment 
was diabetes mellitus, good control.  

The veteran was afforded a VA examination for evaluation of 
diabetes mellitus in August 2004.  It was noted that the 
veteran did not have any typical symptoms of diabetes 
mellitus.  The heart appeared clinically normal; the rhythm 
was regular and no murmurs were heard.  Blood pressure 
readings were 150/94; 154/94, and 150/94.  Pedal pulses were 
normal.  The veteran did not claim erectile dysfunction.  The 
pertinent diagnoses were essential hypertension, mild, for 
which the veteran was no medication; and possible early 
diabetes mellitus, but no history of or clinical evidence of 
complications.  The veteran indicated that his treatment has 
consisted of diet only.  

A spine examination was conducted in August 2004.  The 
veteran indicated that he currently has back pain which is 3 
out of 0 in severity and with activity it goes up to 10.  He 
stated that he has pain in the back that radiates into the 
right leg, but he limps on the left leg.  It was noted that 
an MRI of the back 15 years ago showed degenerative disc 
disease involving the L4-L5.  It was also noted that the 
veteran wears a brace on his back when he works or when he is 
lifting anything.  He was employed as a food salesman for 
restaurants; his job involved loading his truck and carrying 
his products into the restaurants.  The veteran indicated 
that his back pain is brought on by lifting over 20 pounds, 
sitting for a prolonged period, and driving for as long as 
one hour.  He reported numbness and tingling in his legs.  
The veteran indicated that he last had a flare up of his back 
3 weeks ago and he was bedridden for a day and a half.  He 
indicted that he has been incapacitated on 5 occasions in the 
last year; and, on each occasion, he was bedridden for 2 
days.  His only medication was Motrin.  

On examination, blood pressure reading was 150/100.  Straight 
leg raising was positive at 70 degrees on the right and 45 
degrees on the left.  The tendon reflexes were 2/4 at the 
knee on the right, 3/4 at the knee on the left, 1/4 at both 
ankles.  Sensation to pinprick and vibratory stimulation of 
the legs were normal.  He was able to extend the back to 25 
degrees, flex to 70 degrees; lateral movement to the left was 
to 20 degrees, and 25 degrees to the right.  Rotatory 
movement was 70 degrees, bilaterally.  He has increase in the 
lumbar muscle tone on the right.  His gait showed that he 
limped on the left leg.  He was able to walk on his heels and 
on his toes.  The examiner noted that the veteran's pain in 
the low back with radiation into the right leg; however, he 
limped on his left leg.  The only assistive device was that 
of a brace that he wore when he worked.  The affects of the 
condition on his occupation were just back pain with driving 
and with lifting.  There was no additional limitation with 
repetitive use.  During flare-ups, his estimate was that the 
additional limitation was 30 percent.  There was an increase 
in the lumbar muscle tone on the right.  He had had 
incapacitation on 5 occasions over the last year and, on each 
occasion, he has been bedridden for 2 days.  The impression 
was degenerative disc disease of the L-S spine, moderate 
disability.  

On the occasion of another VA examination for diabetes 
mellitus in August 2005, it was noted that the veteran was 
currently treated just with diet, and his blood sugars 
average between 120 to 125 in the morning.  He has had an 
elevated blood pressure for four years and is on medications 
of Benicor with control of his blood pressure.  He was 
evaluated on one occasion in 2004 for chest pain and his 
arteriogram pressure.  There was no current diabetic 
involvement of his eyes or his kidneys.  He has had numbness 
and tingling of both legs over the last two to three years 
thought to be related to his back.  He was employed in sales 
for a restaurant company.  On examination, blood pressure 
readings were 140/88, 142/90, and 138/88.  The impression was 
diabetes mellitus type II, noninsulin dependent, 
uncontrolled; hypertensive vascular disease not due to 
diabetes, controlled on medication.  The examiner indicated 
that the veteran has no episodes of hypoglycemia or acidosis.  
He follows a diabetic diet but no other medications.  His 
weight is stable at 254.  His activities are not restricted 
because of diabetes.  Cardiovascular findings were normal.  
Eye examination was not application.  He had no skin 
problems, no bowel or bladder dysfunction, and no erectile 
dysfunction.  

A spine examination was also conducted in August 2005.  The 
veteran reported that his pain was currently 6 out of 10 at 
rest, and with activity it goes up to 9.  The veteran 
indicated that his back is aggravated by sitting as long as 
45 minutes and going up and down stairs.  He noted that his 
back is not affected by walking.  The veteran also reported 
that his back was affected by lifting over 25 pounds in 
weight and driving for as long as an hour.  An MRI of the 
lumbar spine, dated in October 2004, showed a moderate right 
paracentral disk protrusion of L3-L4 and a small disk 
protrusion at L5-S1 that is centrally located.  There was no 
associated canal foraminal compression.  The straight leg 
raising sign was positive at 45 degrees on both legs.  
Raising the legs together was positive at 30 degrees.  The 
tendon reflexes are 2/4 at the knees, 1/4 at the ankles.  The 
pulses in the feet are normal.  There was no edema.  He was 
able to extend his back to 20 degrees, flex the back to 70 
degrees with pain, lateral move to the left 20 degrees, and 
25 degrees to the right.  Rotatory movement was 80 degrees, 
bilaterally.  It was noted that the veteran limps on his left 
leg, is unable to walk on his heels or his toes.  There was 
increase in the lumbar muscle tone on the right.  The 
impression was degenerative disk disease of the lumbar spine 
with disk protrusion at L3-L4 to the right and with central 
protrusion of L5-S1 with associated L5-S1 radiculopathy 
bilaterally, moderate to severe disability with progression.  

The examiner indicated that the veteran complains of back 
pain radiating down his right leg, although he limps on the 
left leg, and then most recently he has had sacral pain.  The 
back problem does not compromise his ability to walk.  He 
intermittently uses a cane with walking.  The effects of the 
condition on his occupation were that he has difficulty going 
up and down stairs, he can't lift over 25 pounds in weight, 
he can't sit for more than 45 minutes, and he can't drive for 
more than one hour.  The examiner stated that there was no 
additional limitation following repetitive use, and no 
additional limitation during flare-ups.  There was objective 
evidence of painful motion and spasm.  There was no weakness, 
no tenderness, and no incoordination.  The neurological 
findings were outlined.  It was noted that the veteran had 
had no incapacitation over the last 12 months because of his 
back.  


III.  Legal Analysis-ratings.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2007).  
After careful review of the evidentiary record, the Board 
concludes that the veteran's degenerative disc disease, 
lumbar spine and diabetes mellitus have not changed and 
uniform evaluations is warranted.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2007).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

A.  Residuals, low back injury.

The veteran is presently assigned a 20 percent evaluation for 
residuals of a low back injury under Diagnostic Code 5237.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5237 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine is greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis; a 30 percent rating is awarded 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); 5243 Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board also notes that the provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2007).  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a higher evaluation.  The 
veteran has been assigned a 20 percent evaluation for the low 
back disability.  In order to warrant a higher evaluation, 
there must be the functional equivalent of limitation of 
flexion to 30 degrees or less.  Such functional restriction 
may be due to limitation of motion, pain, pain on motion, 
weakness, excess fatigability and incoordination.  DeLuca.  

In this regard, the Board notes that the evidence of record 
does not establish that the veteran's flexion is limited to 
30 degrees or less due to any factor, including pain on 
motion or pain on use.  Significantly, the August 2004 VA 
examination report notes that, while the veteran complained 
of pain with range of motion, he had 70 degrees of forward 
flexion.  Even if the Board accepts that where pain begins 
such is the functional restriction; his functional 
restriction is better than 30 degrees.  Similarly, in August 
2005, a VA examiner noted that the veteran had flexion to 70 
degrees with pain.  Again, the veteran complained of back 
pain radiating down his right leg; he also reported 
difficulty negotiating stairs, lifting and driving more than 
one hour.  The examiner noted that there was objective 
evidence of painful motion and spasm.  However, the examiner 
noted that there was no additional limitation following 
repetitive use, no additional limitation during flare-ups.  
And, there was no weakness, no tenderness and no 
incoordination.  In sum, this evidence establishes that the 
veteran has a back disability, pain and pain on motion, but 
the same evidence establishes that his flexion is 
functionally better than 30 degrees.  The most probative 
evidence establishes that pain begins at 70 degrees.  

Although his reports of pain and impairment are competent, 
the Board concludes that the repeated examinations prepared 
by skilled professionals are more probative of the degree of 
his impairment.  The VA medical examination reports indicate 
painful motion and muscle spasms.  These clinical assessments 
are considered persuasive as to the veteran's degree of 
impairment due to his lumbar spine disability because they 
consider the overall industrial impairment due to his low 
back.  Furthermore, all the more probative examinations 
establish that the veteran retains functional use greater 
than severe limitation of motion or the functional equivalent 
of limitation of flexion to 30 degrees.  The August 2004 
examination disclosed that he retained flexion to 70 degrees, 
and the August 2005 examination disclosed that he retained 
functional use until 70 degrees.  Such findings are 
inconsistent with the functional equivalent of severe 
limitation of motion or limitation less than 30 degrees of 
flexion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

With respect to a higher evaluation for intervertebral disc 
disease based on incapacitating episodes, the Board finds 
that the evidence does not support a higher rating.  As noted 
above, a 40 percent rating for intervertebral disc syndrome 
requires incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months.  An "incapacitating episode" is defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  

Based on the lay and medical evidence, the Board finds that 
the service-connected disability warrants no more than a 20 
percent evaluation.  Furthermore, there is no competent 
evidence of ankylosis of the spine.  Likewise, the Board does 
not find that the above-noted evidence demonstrates the 
veteran's low back disability has been manifested by any 
incapacitating episodes.  While he has reported on-going back 
pain, the defining criteria for a higher rating is that he 
must have been prescribed bed rest and treatment by a 
physician.  In fact, the veteran has not reported any 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician.  Moreover, during the 
August 2005 VA examination, the VA examiner specifically 
noted that the veteran had not had any incapacitation over 
the last 12 months because of his back.  In addition, the 
record does not show that the veteran had ever been 
hospitalized for intervertebral disc syndrome.  Thus, a 
rating under diagnostic code 5243 is not warranted.  

With regard to a separate rating for neurological 
manifestations, the Board notes the evidence shows that the 
veteran has continuously complained of radiating pain into 
the right leg.  On the occasion of his August 2005 VA 
examination, it was noted that the veteran limped on the left 
leg.  He was unable to walk on his heels or his toes.  There 
was also diminished sensation of the lower extremities.  The 
examiner noted an impression of lumbar radiculopathy to both 
lower extremities.  As a result of neurological impairment, 
the RO awarded a separate rating for radiculopathy of the 
right and left lower extremities in August 2005.  The veteran 
did not perfect an appeal of the ratings assigned for this 
neurological impairment.  Accordingly, the decision is final.  

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  Though the veteran reports that he 
experiences daily pain, there are no frequent periods of 
hospitalization.  As such, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).  

Finally, the Board recognizes that the veteran contends that 
his condition is worse than contemplated by the current 
ratings.  However, this type of determination is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Regardless, the Board 
finds that the evidence prepared by skilled professionals is 
more probative of the degree of the veteran's impairment than 
the veteran's own statements.  

In sum, the Board finds that a rating in excess of 20 percent 
is not warranted for residuals of a low back injury.  The 
Board considered the doctrine of reasonable doubt, but finds 
that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Because the 
preponderance of the evidence is against the claim for a 
higher rating, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  

B.  Diabetes Mellitus.

In this case, the veteran was granted service connection for 
diabetes mellitus as due to herbicide exposure with an 
evaluation of 10 percent, effective February 19, 2004.  The 
veteran is currently assigned a 10 percent evaluation under 
Diagnostic Code 7913.  

The veteran's type II diabetes mellitus is currently rated as 
10 percent disabling, pursuant to Diagnostic Code 7913.  
Under this section, a 10 percent evaluation is assigned for 
diabetes mellitus manageable by restricted diet only.  A 20 
percent evaluation is assigned for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation is warranted for diabetes mellitus that requires 
insulin, a restricted diet, and regulation of activities.  A 
60 percent evaluation is warranted for diabetes mellitus that 
requires insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalization per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation is warranted for 
diabetes mellitus when it requires more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalization per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Note (1) further states that compensable 
complications of diabetes are to be separately rated unless 
they are part of the criteria used to support a 100 percent 
evaluation.  

The Board has reviewed the evidence of record and finds no 
basis for an increased evaluation.  Indeed, in order to be 
entitled to the next-higher 20 percent evaluation for 
diabetes mellitus, the evidence must establish use of insulin 
in combination with a restricted diet, or the use of an oral 
hypoglycemic agent combined with a restricted diet.  

Significantly, at his August 2004 VA examination, the veteran 
reported no episodes of hospitalizations for ketoacidosis or 
hypoglycemia.  It was noted that the veteran was not on any 
medication for his diabetes, but he had been placed on a 
diet.  The assessment was possible early diabetes mellitus, 
but n history of or clinical evidence of complications.  At 
his August 2005 VA examination, it was noted that he was 
currently being treated just with diet only; there as no 
current diabetic involvement of his eyes or of his kidneys.  
The veteran reported no hospitalizations, hypoglycemic 
reactions, or ketoacidosis.  He had no activity restrictions 
and no cardiac or vascular problems.  The impression was 
diabetes mellitus type II, noninsulin dependent, 
uncontrolled; hypertensive vascular disease not due to 
diabetes, controlled on medication.  The examiner indicated 
that the veteran has no episodes of hypoglycemia or acidosis.  
He follows a diabetic diet but no other medications.  His 
weight is stable at 254.  His activities are not restricted 
because of diabetes.  Cardiovascular findings were normal.  
Eye examination was not application.  He had no skin 
problems, no bowel or bladder dysfunction, and no erectile 
dysfunction.  

For the veteran to be awarded a higher initial rating than 10 
percent for his service-connected diabetes mellitus the 
evidence would have to show that he either required taking 
insulin or an oral hypoglycemic agent along with a restricted 
diet.  As the record indicates that the veteran is not taking 
insulin or an oral hypoglycemic agent, the veteran's claim 
for an increased rating for diabetes mellitus from 10 percent 
must be denied.  

Because the evidence fails to show that the veteran's type II 
diabetes mellitus is controlled in part by insulin or an oral 
hypoglycemic agent, an increased evaluation is not for 
application.  Moreover, there is no other relevant alternate 
Code section which could serve as a basis for a higher 
evaluation.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  

Finally, the evidence does not reflect that the veteran's 
type II diabetes mellitus causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitates any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.  



ORDER

A rating in excess of 20 percent for residuals of low back 
injury is denied.  

A rating in excess of 10 percent for diabetes mellitus is 
denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


